                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



CARLEY CANTWELL,                                         Case No. 6:17-cv-01385-MK
                                                          ORDER AND OPINION
             Plaintiff,
      vs.

PEACEHEALTH,

             Defendant.


AIKEN, District Judge:

      Magistrate    Judge Mustafa         Kasubhai   has filed his Findings and

Recommendation ("F&R'') (doc. 60) recommending that defendant's Motion for

Summary Judgment be DENIED. This case is now before me. See 28 U.S.C. §

636(b)(l)(B) and Fed. R. Civ. P. 72(b).

      When either party objects to any portion of a magistrate judge's F&R, the

district court must make a de novo determination of that portion of the magistrate

judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc.,   656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

PAGE 1 - ORDER
I   •




        920 (1982). Defendant has filed timely objections (doc. 6 2), and plaintiff has filed a

        timely response. (doc. 6 3). Thus, I review the F&R de novo.

              In this diversity action, plaintiff brings a claim for employee whistleblower

        retaliation pursuant Or. Rev. Stat. § 659A.199.         Defendant argues that the

        Magistrate Judge erred because no reasonable jury could find that PeaceHealth's

        reliance on its health-record retention policy was a pretextual reason for discharging

        plaintiff. This Court disagrees. Having reviewed the F&R and briefing in this case,

        the Court finds no error in F&R's conclusion that there is evidence in record showing

        a genuine issue of material fact as to whether defendant's explanation for firing

        plaintiff was pretextual.

              Thus, I adopt Magistrate Judge Kasubhai's F&R (doc. 60) in its entirety.

        Accordingly, defendant's Motion for Summary Judgment (doc. 27) is DENIED.

        Further, plaintiff's Motion to Withdraw Deemed Admissions (doc. 57) is DENIED for

        the reasons set forth in the F&R.

              IT IS SO ORDERED.

              Dated this=:2__i_f;ray of January, 2020.




                                             Ann Aiken
                                     United States District Judge




        PAGE 2     ORDER
